Title: To George Washington from Thomas Sim Lee, 18 January 1782
From: Lee, Thomas Sim
To: Washington, George


                  
                     Sir,
                     In Council Annapolis 18th January 1782.
                  
                  We are honored with your Excellency’s favors of the 19th Decemr and the 8th Instant, the first of which has been laid before the General Assembly, who are now on a Bill for the Recruiting business, and we doubt not, every attention will be paid to the measures you recommend.  Before the receipt of your last, we had supplied in some degree the most pressing wants of the distressed soldiers, you recommend to our assistance.  You may be assured that the motives which induced your Excellency to enterpose in favor of men whose meritorious services deserve so much, will stimulate us to do every thing within the Ability of this State for their comfortable accommodation—not doubting that on similar occasions our own Citizens will experience the like attention from our Sister States.  We have the honor to be with the most respectful Attachment Your Excellency’s Mo. Obedt & mo. Hble servt
                  
                     Tho: S: Lee
                     
                  
               